     Case 1:21-cv-01091-DAD-HBK Document 12 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIA TERESA GONZALES,                            Case No. 1:21-cv-01091-DAD-HBK
      individually and H.G., a minor, by and
12    through her guardian ad litem, Lillian            ORDER GRANTING MOTION TO APPOINT
      Tegio,                                            GUARDIAN AD LITEM FOR MINOR
13                                                      PLAINTIFF H.G.
                         Plaintiffs,
14                                                      (Doc. No. 11)
             v.
15
      COUNTY OF STANISLAUS, et al.,
16

17                       Defendants.
18

19          Plaintiffs proceed in this matter on their complaint filed pursuant to 42 U.S.C. § 1983 on

20   July 14, 2021. (Doc. No. 1). Pending before the Court is Plaintiffs’ motion to appoint Lillian

21   Tegio as the guardian ad litem for Plaintiff H.G., who is a minor. (Doc. No. 11).

22          Federal Rule of Civil Procedure 17 provides for a representative of a minor to sue or

23   defend on a minor’s behalf. Fed. R. Civ. P. 17(c). That representative, called guardian ad litem,

24   carries the authority to act on the minor’s behalf and “make all appropriate decisions in the course

25   of specific litigation.” United States v. 30.64 Acres of Land, More or Less, Situated in

26   Klickitat Cty., State of Wash., 795 F.2d 796, 805 (9th Cir. 1986). The “guardian ad litem
27   need not possess any special qualifications,” but must “be truly dedicated to the best interests of

28   the person on whose behalf he seeks to litigate.” AT&T Mobility, LLC v. Yeager, 143 F.Supp.3d
     Case 1:21-cv-01091-DAD-HBK Document 12 Filed 09/13/21 Page 2 of 2


 1   1042, 1053-54 (E.D. Cal. 2015) (citations omitted). “[W]hen a parent brings an action on behalf

 2   of a child, and it is evident that the interests of each are the same, no need exists for someone

 3   other than the parent to represent the child’s interests under Rule 17(c).” Gonzalez v. Reno, 86

 4   F.Supp.2d 1167, 1185 (S.D. Fla.), aff’d sub nom. Gonzalez v. Reno, 212 F.3d 1338 (11th Cir.

 5   2000). While a parent is generally appointed as guardian ad litem, there are situations where the

 6   best interests of the minor and the interests of the parent conflict. Anthem Life Ins. Co. v. Olguin,

 7   No. 1:06-CV-01165 AWINEW, 2007 WL 1390672 at *2 (E.D. Cal. May 9, 2007). A parent is

 8   therefore not entitled as a matter of right to act as guardian ad litem for their child. Id.

 9            This action arises out of an incident that occurred on September 27, 2020 that resulted in

10   the death of the minor-Plaintiff H.G’s father, Eloy Gonzalez, Jr. (See generally Doc. No. 1).

11   Lillian Tegio is the mother of the minor-Plaintiff H.G. (Doc. No. 11). Tegio attests she “has no

12   interest adverse to that of the minor.” (Id. at 2). The Court does not discern any apparent conflict

13   of interest or any other factors demonstrating Tegio’s appointment is not in the minor-Plaintiff

14   H.G.’s best interest.

15            Accordingly, it is ORDERED:

16            1.      Plaintiffs’ motion for guardian ad litem (Doc. No. 11) is GRANTED.

17            2.      Lillian Tegio is appointed guardian ad litem for the minor-Plaintiff H.G.

18

19
     Dated:        September 13, 2021
20                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         2
